DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent Application Publication No. 2019/0258466, hereinafter “Mitchell”).

Claims 1 and 18:
Mitchell discloses an onboard system of a vehicle, the onboard system comprising:

determining that an over-the-air-programming (OTAP) update is available (§ 0048, Lines 3-7; The transceiver receives an over the air (OTA) update package from a server of the manufacturer of the vehicle), and responsively presenting an update-ready indication via an operator interface of the vehicle (§ 0054, Lines 1-7; The display control module displays a message on the display that notifies the user of an impending installation of the OTA update package) (§ 0055, Lines 1-5; The displayed message also requests user input regarding whether (i) to accept and install the OTA update package at that time or (ii) to generate a reminder and install the OTA update package at a later date);
after presenting the update-ready indication, determining whether each precondition in a set of one or more preconditions is satisfied, the set of one or more preconditions including a first precondition that a valid initiate-update instruction has been received via the operator interface (§ 0057, Lines 1-3; In response to receipt of input indicative of user input to accept and install the OTA update package at that time);
if the IM determines that each precondition in the set of one or more preconditions is satisfied including the first precondition (“accept … the OTA update package”), the IM then responsively initiating installation of the OTAP update (§ 0057, at that time); and
if the IM determines that at least one precondition in the set of one or more preconditions is not satisfied, the IM then responsively not initiating installation of the OTAP update (§ 0055, Lines 1-7; User input is requested regarding whether to accept and install the OTA update package at that time.  It follows that if said user input is not received, that would signify the user does not accept to install the OTA update package at that time). 

Mitchell does not appear to disclose the infotainment module is a transmission control module.  However, Mitchell discloses in § 0049, Lines 8-11, while the example of the infotainment module is shown and will be discussed, one or more of the components of Fig. 2 may be implemented in another module, such as the transmission control module disclosed in § 0038. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Mitchell’s invention by extending its implementation to the transmission control module in order to facilitate distributed computing (i.e., not limiting the implementation of Mitchell’s invention to the infotainment module).

The method of claim 18 is implemented by the system of claim 1 and is therefore rejected with the same rationale.

Claim 2:


Claim 3:
Mitchell further discloses wherein the OTAP update includes an update to software of the TCM (§ 0032, Lines 3-5; The update may include software).

Claim 4:
Mitchell further discloses wherein the OTAP update includes an update to one or more configuration settings of the TCM (§ 0032, Lines 3-5; The update may include configuration parameters).

Claim 5:
Mitchell further discloses wherein determining that the OTAP update is available comprises receiving the OTAP update from a network-side entity via a wireless data connection (§ 0048, Lines 3-7; The transceiver receives an over the air (OTA) update package from a server of the manufacturer of the vehicle).

Claim 6:
Mitchell further discloses wherein the update-ready indication comprises one or more of a visible indication, an audible indication, and a tactile indication (§ 0054, Lines 3-6; The display control module displays a message on the display that notifies the user of the impending installation of the OTA update package, which corresponds to a visible indication).

Claims 8 and 20:
Mitchell further discloses wherein:
the operator interface comprises an ignition switch having at least an OFF position and an ON position (§ 0043, Lines 6-11; Ignition state may be provided and may be one of off, accessory, run, or crank);
the set of TCM functions further includes monitoring a current position of the ignition switch (§ 0043, Lines 6-8; An ignition state is provided to a body control module); and
the set of one or more preconditions further includes a second precondition that the current position of the ignition switch is the ON position (§ 0055, Lines 1-5; The displayed message (when the transmission is in park at vehicle startup or the transmission transitions to park and the first timer period is greater than zero) requests user input regarding whether (i) to accept and install the OTA update package at that time or (ii) to generate a reminder and install the OTA update package at a later time).

Claims 9, 10, 21, and 22:
Mitchell further discloses wherein:
the vehicle further comprises a prime mover having at least a RUNNING state and a NOT-RUNNING state (§ 0038, Lines 1-2; Engine 102 outputs torque to a transmission 110);
the set of TCM functions further includes monitoring a current state of the prime mover (§ 0043, Lines 8-11; The ignition state is input by a driver via an ignition key, 
the set of one or more preconditions further includes a third precondition that the current state of the prime mover is the NOT-RUNNING state (§ 0032, Lines 12-15; The control modules of the vehicle immobilize the vehicle (e.g., prevent shifting of a transmission out of park, prevent starting of an engine, etc.) during installation of the OTA update package, which infers that the engine must be off in order to install the OTA update package).

Claims 11 and 23:
Mitchell further discloses wherein:
the operator interface comprises a shift selector having a plurality of shift-selector positions (§ 0038, Lines 2-4; A TCM controls operation of the transmission.  The TCM may control gear selection with the transmission);
the set of TCM functions further includes monitoring for receipt of any sequences of shift-selector-position inputs via the operator interface (Fig. 1, Element 174 illustrates the range selector positions of PRNDL that are input into the TCM); and
determining whether the first precondition is satisfied comprises:
receiving a given sequence of shift-selector-position inputs and comparing the received sequence of shift-selector-position inputs to a prestored sequence of shift-selector-position inputs (§ 0054, Lines 8-12; The park module generates a park signal when the position of the range selector transitions from another position to a predetermined position to where the TCM will shift the transmission to park), 

determining that the first precondition is not satisfied if the given sequence of shift-selector-position inputs does not match the prestored sequence of shift-selector-position inputs (See citation above.  Only in the specific scenarios described above will the message be displayed to the user or the first precondition satisfied).

Claims 15 and 24:
Mitchel further discloses wherein:
the operator interface comprises a touchscreen (§ 0045, Lines 1-4; The vehicle system includes an infotainment module that controls what is displayed on a display.  The display may be a touchscreen display);
presenting the update-ready indication via the operator interface comprises presenting the update-ready indication via the touchscreen (§ 0054, Lines 1-7; The display control module displays a message on the display that notifies the user of an impending installation of the OTA update package); and
determining whether the first precondition is satisfied comprises:

determining that the first precondition is not satisfied if a confirmation input associated with the presented update-ready indication is not received via the operator interface (See citation above.  If there is no user input, then that would indicate that no confirmation input was received) (§ 0055, Lines 1-7; User input is requested regarding whether to accept and install the OTA update package at that time.  It follows that if said user input is not received, that would signify the user does not accept to install the OTA update package at that time).

Claim 19:
Mitchell discloses an onboard system of a vehicle, the onboard system comprising: 
an infotainment module (IM) comprising a communication interface (§ 0049, Lines 2-3; Communication module 204), a processor (§ 0077, Lines 3-6; Processor circuit), and a non-transitory computer-readable medium containing instructions executable by the processor (§ 0077; Lines 3-9; Memory circuit that stores code executed by the processor circuit) for causing the IM to carry out a set of IM functions including:

after presenting the update-ready indication, receiving an input via the operator interface and responsively determining whether the received input is a valid initiate-update instruction (§ 0057, Lines 1-3; In response to receipt of input indicative of user input to accept and install the OTA update package at that time);
only if the IM determines that the received input is a valid initiate-update instruction will the IM then responsively initiating installation of the OTAP update (§ 0055, Lines 1-7; User input is requested regarding whether (i) to accept and install the OTA update package at that time or (ii) to generate a reminder and install the OTA update package at a later time.  Option (i) would result in responsively initiating installation of the OTA update package at that time) (§ 0057, Lines 3-5; The display control module prompts the installation module to install the OTA update package); and
otherwise the IM then responsively not initiating installation of the OTAP update (§ 0055, Lines 1-7; User input is requested regarding whether (i) to accept and install at that time). 

Mitchell does not appear to disclose the infotainment module is a transmission control module.  However, Mitchell discloses in § 0049, Lines 8-11, while the example of the infotainment module is shown and will be discussed, one or more of the components of Fig. 2 may be implemented in another module, such as the transmission control module disclosed in § 0038. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Mitchell’s invention by extending its implementation to the transmission control module in order to facilitate distributed computing (i.e., not limiting the implementation of Mitchell’s invention to the infotainment module).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent Application Publication No. 2019/0258466, hereinafter “Mitchell”) in view of Moses et al. (U.S. Patent Application Publication No. 2013/0226422, hereinafter “Moses”).

Claim 7:
Mitchell discloses the system as recited in claim 1, wherein the message is displayed until (i) user input is received to accept and install the OTA update package at that time 

Mitchell does not appear to disclose wherein presenting the update-ready indication comprises flashing a check-transmission light of the operator interface.

Moses discloses flashing a “Check Transmission” indicator on a vehicle’s dashboard that will remain lit until the vehicle is serviced (§ 0018, Lines 1-6). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Mitchell’s message by adding Moses’ “Check Transmission” indicator in order to indicate to the driver that the OTA update package is related to the transmission. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent Application Publication No. 2019/0258466, hereinafter “Mitchell”) in view of Rains (U.S. Patent Application Publication No. 2009/0216414, hereinafter “Rains”).

Claim 12:
Mitchell discloses the system as recited in claim 1.

Mitchell does not appear to disclose wherein the set of TCM functions further includes receiving a change-prestored-sequence instruction to replace the prestored sequence 

Rains discloses wherein the set of TCM functions further includes receiving a change-prestored-sequence instruction to replace the prestored sequence of shift-selector-position inputs with a different sequence of shift-selector-position inputs, and responsively replacing the prestored sequence with the different sequence (§ 0043, Lines 26-33; A predefined sequence of two or more user selectable inputs of the shift selector may be NDNRNDNRNDNRN, although other sequences of any two or more of the user selectable inputs of the shift selector may be used).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Mitchell’s prestored sequence by allowing any other sequence, as taught by Rains, in order to allow for customizability.  The sequence NDNRNDNRNDNRN may be too long for some users so allowing it to be changed to a simpler sequence would be useful. 

Claim 13:
Mitchell in view of Rains discloses the system as recited in claims 1 and 11 including an operator interface (Mitchell, § 0043, Lines 4-6; Range selector), where the change-prestored-sequence instruction is received (Rains, § 0043, Lines 26-33; A predefined sequence of two or more user selectable inputs of the shift selector may be NDNRNDNRNDNRN, although other sequences of any two or more of the user selectable inputs of the shift selector may be use). 

Mitchell does not appear to disclose wherein receiving the change-prestored-sequence instruction comprises receiving the change-prestored-sequence instruction via the operator interface.

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Mitchell’s range selector to provide input, as taught by Rains, in order to make use of existing transmission control components (Rains, § 0002, Lines 4-6). 

Claim 14:
Mitchell in view of Rains discloses the system as recited in claims 1 and 11 including a network-side entity via a wireless data connection (Mitchell, § 0048, Lines 3-7), where the change-prestored-sequence instruction is received (Rains, § 0043, Lines 26-33; A predefined sequence of two or more user selectable inputs of the shift selector may be NDNRNDNRNDNRN, although other sequences of any two or more of the user selectable inputs of the shift selector may be use). 

Mitchell does not appear to disclose wherein receiving the change-prestored-sequence instruction comprises receiving the change-prestored-sequence instruction from a network-side entity via a wireless data connection.

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Mitchell’s server to provide input, as taught by Rains, in order to automate reconfiguration and facilitate ease of use. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent Application Publication No. 2019/0258466, hereinafter “Mitchell”) in view of Lewis (U.S. Patent Application Publication No. 2011/0320089, hereinafter “Lewis”).

Claim 16:
Mitchell discloses the system as recited in claim 1, wherein the set of TCM functions further includes determining that the OTAP update has been concluded (§ 0057, Lines 5-8; The immobilization module shuts down the vehicle, immobilizes the vehicle, and prevents actuation of various vehicle actuators during the installation of the OTA update package.  Thus, it is understood that the immobilization module would be able to determine that the OTA update package has been concluded in order to disable said immobilization).

Mitchell does not appear to disclose wherein the set of TCM functions further includes responsively presenting via the operator interface an indication of successful installation.

Lewis discloses responsively presenting via the operator interface an indication of successful installation (§ 0021, Lines 17-19; A message may be sent from the navigation ECU to the diagnostic ECU that the update is complete). 

. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent Application Publication No. 2019/0258466, hereinafter “Mitchell”) in view of Lewis (U.S. Patent Application Publication No. 2011/0320089, hereinafter “Lewis”); further in view of Moses et al. (U.S. Patent Application Publication No. 2013/0226422, hereinafter “Moses”).

Claim 17:
Mitchell in view of Lewis discloses the system as recited in claims 1 and 16. 

Mitchell in view of Lewis does not appear to disclose wherein presenting the indication of successful installation comprises flashing a check-transmission light of the operator interface.

Moses discloses flashing a “Check Transmission” indicator on a vehicle’s dashboard if it is equipped with a mechanism for displaying the indicator (§ 0018, Lines 1-6). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Mitchell and Lewis’ message with Moses’ “Check Transmission” indicator in order to provide a user-friendly indicator that indicates successful installation of the OTA update package. 

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.  Applicant argues on page 9 that the claims have been amended to clarify that it is a requirement that a valid initiate-update instruction has been received via the operator interface for the update to be installed as provided in [0043] of the originally-filed specification.  An inferred argument is that Mitchell does not disclose the aforementioned feature because in Mitchell, the OTA update is eventually installed at a later time even without the operator’s permission.  The examiner disagrees because the claim does not include any element or instance of time in the determination of whether to install the OTAP update or not.  The broadest reasonable interpretation of the claim covers satisfying the first precondition at a particular instance of time, such as when the prompt is displayed, and at all instances of time.  Mitchell discloses the former while Applicant is arguing the latter.  The claims should be amended to clearly state that the first precondition needs to be satisfied at all instances of time in order to install the OTAP update in order to overcome the current prior art rejection. 
The examiner recognizes that in the interview conducted on 05/13/2021, it was agreed that incorporating certain aspects of [0043] of the specification would overcome Mitchell.  Thus in the interest of compact prosecution, the examiner provides below various references that disclose obtaining user permission a requirement in order to ever initiate a software update installation: 
U.S. Patent No. 10353695 (Endo et al.) – Software Management System for Vehicle, Management Server, and Vehicle - §§ 0147-0148 discloses determining if information indicating that update permission has been input is until permission is received by the user. 
U.S. Patent No. 9916151 (Ye et al.) – Multiple-Stage Secure Vehicle Software Updating – Column 11, Lines 15-27 discloses whether a software update is approved to be installed.  A software update manager prompts the user for approval.  If approval is obtained, then the software update is installed.  If approval is not obtained, then the software update is discarded.  Thus, a software update for which approval is not obtained will not be installed since it is discarded. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452